Citation Nr: 1002691	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Salt Lake City, Utah that denied the Veteran's 
claims for service connection for right and left hand 
disabilities (claimed as a bilateral hand disability).

The Board notes that since the above June 2006 rating 
decision, jurisdiction in this case was transferred to the RO 
located in Seattle, Washington.

In October 2009, a Travel Board hearing was held, and a 
transcript of such proceeding has been associated with the 
claims file.

The Board refers the issue of entitlement to service 
connection for chest pains to the RO for adjudication.

The issue of service connection for a left hand disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The Veteran does not have a right hand disability that is 
attributable to military service.

CONCLUSION OF LAW

Service connection for a right hand disability is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
a right hand disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that letters dated in December 2005 and March 
2006 fully satisfied the notice requirements of the VCAA with 
respect to the Veteran's claim, which was readjudicated 
following issuance of the later notice by way of an April 
2007 Statement of the Case (SOC).

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
and VA treatment records have been associated with the claims 
file, and all of the private treatment records identified as 
relevant have also been associated with the claims file.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination (contract) in 
January 2006 .  Although the examination report does not 
reflect that the examiner had an opportunity to review the 
claims file, the Board notes that the absence of claims file 
review does not necessarily render an examination inadequate 
or reduce the probative value of a medical opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  In this instance, the 
examiner personally interviewed and elicited a history from 
the Veteran, he personally examined the Veteran, and provided 
a rationale for his conclusion that he could find no evidence 
of a disability of the right hand.  Under these 
circumstances, the Board finds this VA examination report to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in- service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Veteran served on active duty in the United States Navy 
from May 1986 to May 2006.  He claims that he has a right 
hand disability as a result of his active service.

The Board acknowledges that in September and October 2002, 
the Veteran was hospitalized and treated for cellulitis of 
both of his hands, which disability resolved.  The Board 
notes, however, that the Veteran has not asserted that he has 
any current left or right hand disability relating to his in-
service cellulitis.  Rather, he is arguing that he a 
musculoskeletal disability gradually developed while still on 
active duty.

In this regard, service treatment records also contain a 
November 2005 Report of Medical History and December 2005 
service treatment records that reflect that the Veteran 
complained of experiencing right hand and wrist pain.  A 
December 2005 service radiological report, however, reflects 
that the Veteran's hands (bilaterally) were normal.

A January 2006 VA examination report reflects that the 
Veteran complained that he had suffered from right wrist 
tendonitis since 1996, that he experienced right wrist pain 
when he exerted too much effort that wrist, and that, during 
flare-ups, he was unable to use his right hand for everyday 
chores.  See Report at 1.  The Veteran further reported 
experiencing pain specifically in his right hand, including 
his knuckles and fingers.  The Veteran also reported that he 
had arthritis in his right hand since 2003.  A radiological 
report prepared in connection with the examination, however, 
reflects that the Veteran's hand was normal, and the examiner 
opined that there was no pathology of the Veteran's right 
hand.

Shortly thereafter, September 2006 and March 2007 post-
service private treatment records both reflect complaints of 
pain in his hands.  On these occasions he was found to have 
bilateral tendonitis, but no findings of arthritis or any 
other disability of the hands or wrists was noted.

The Board finds the January 2006 VA examination report to be 
the most probative evidence of record with regard to whether 
the Veteran has a current right hand disability related to 
service.  The examiner discussed, in detail, the Veteran's 
right wrist and hand complaints, he provided a diagnosis 
regarding the Veteran's right wrist disability (tendonitis of 
abductor carpi ulnaris), and he provided a rationale for his 
opinion that there was no evidence of arthritis or any other 
underlying pathology in either hand.

The Board acknowledges the Veteran's lay contentions that he 
currently has a right hand disability.  Certainly, there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability or 
death for the purpose of establishing service connection.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
disabilities such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon.  However, the Board finds that 
a lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, to include attributing 
his right hand symptoms to a specific underlying disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple disability such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

The Board has also considered the argument of the Veteran's 
representative that treatment records dated following the VA 
examination show the presence of tendonitis, and that a new 
VA examination should be scheduled.  However, as noted the VA 
examiner did find tendonitis of the right wrist, and noted as 
such in the report.  Furthermore, the RO subsequently awarded 
service connection for that disability and assigned a 
noncompensable evaluation.  The Board can find no indication 
in the treatment records discussed by the representative that 
they identify any disability distinct from that for which 
service connection has already been established.

The Board notes in passing that, if the Veteran wishes to 
seek a higher disability rating for his already service-
connected tendonitis of the right wrist, he is free to file 
such a claim with the RO.

In light of the above, the Board concludes that the 
preponderance of evidence is against granting service 
connection for a distinct right hand disability, and the 
benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right hand disability 
is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
a left hand disability.  After a thorough review of the 
Veteran's claims file, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.  

As noted above, a December 2005 service treatment record 
reflects that the Veteran complained of experiencing 
bilateral hand and wrist pain.

The January 2006 VA examination report specifically reflects 
that the Veteran had no pathology for his left hand (e.g., 
that he had no current disability).  Although the report 
reflects that the Veteran's left wrist was examined, to 
include measuring range of motion, no diagnosis was provided 
with regard to the Veteran's left wrist, (not even a 
diagnosis of no pathology or that his wrist was normal).  

As noted above, private treatment records dated between 
September 2006 and March 2007 reflect diagnoses of bilateral 
hand tendonitis.  

In light of the above, the Board finds that this issue must 
be remanded in order to schedule the Veteran for new VA 
examination in order to ascertain whether or not the Veteran 
currently has a left wrist and/or left hand disability that 
had its onset in service or is otherwise related to service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the more 
recent private treatment records from 
Callahan Medical Center (to include Drs. 
L.A. and A.A.) dated April 2007 to present 
and associate them with the claims file.  
Prepare a Form 21-4142 authorization for 
the Veteran's signature to that end.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  After the above records have been 
associated with the claims file, the 
Veteran should be afforded a new VA 
examination to determine the nature and 
etiology of any current left hand or wrist 
disability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner(s) should be performed.  

The examiner(s) should review all 
pertinent records associated with the 
claims file, to include the Board hearing 
transcript, the December 2005 service 
treatment records reflecting complaints of 
bilateral hand pain, as well as the more 
recent private treatment records dated 
September 2006 forward reflecting a 
diagnosis of bilateral tendonitis.  The 
examiner(s) should indicate (a) whether it 
is at least as likely as not (meaning 
likelihood of at least 50%) that any 
current left hand and/or left wrist 
disability is related to service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


